 





Exhibit 10.8

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of July 20, 2016, by
and between LIMBACH HOLDINGS, INC., a Delaware corporation (the “Company”), and
ALCENTRA CAPITAL CORPORATION, a Maryland corporation (together with its
permitted assigns, the “Holder”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in the
Loan Agreement by and between certain subsidiaries of the Company and the Holder
as Agent, dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”).

 

WHEREAS:

 

A. Upon the terms and subject to the conditions of the Loan Agreement, the
Company may, pursuant to Section 2.4 of the Loan Agreement, issue to the Holder
shares of the Company’s common stock (the “Common Stock” and such issued shares,
the “Conversion Shares”); and

 

B. To induce the Holder to enter into the Loan Agreement, the Company has agreed
to provide certain registration rights under the Securities Act of 1933, as
amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “1933 Act”), and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:

 

1.DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

a. “Person” means any person or entity including any corporation, a limited
liability company, an association, a partnership, an organization, a business,
an individual, a governmental or political subdivision thereof or a governmental
agency.

 

b. “Register,” “registered,” and “registration” refer to a registration effected
by preparing and filing one or more registration statements of the Company in
compliance with the 1933 Act and pursuant to Rule 415 under the 1933 Act or any
successor rule providing for offering securities on a continuous basis (“Rule
415”), and the declaration or ordering of effectiveness of such registration
statement(s) by the U.S. Securities and Exchange Commission (the “SEC”).



c. “Registrable Securities” means all of the Conversion Shares and any shares of
capital stock issued or issuable with respect to the Conversion Shares as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event.

 

d. “Registration Statement” means a registration statement of the Company
covering the sale of the Registrable Securities.

 



 

 

 

 

2.REGISTRATION.

 

a. Demand Registration. Upon issuance of the Conversion Shares, Holder shall
have the right, until the earlier of (i) one hundred-eighty (180) days following
the Holder’s election to accept Conversion Shares (subject to the Company’s
rights under Section 2.4 of the Loan Agreement), (ii) the date as of which the
Holder may sell all of the Registrable Securities without restriction pursuant
to Rule 144 promulgated under the 1933 Act or (iii) the date on which the Holder
shall have sold all the Registrable Securities (the “Registration Period”), to
cause the Company to register all, but not less than all, the Registrable
Securities (a “Demand Registration”). The Company shall, upon thirty (30)
Business Days from the date of written notice of a Demand Registration, file
with the SEC the Registration Statement. The Holder and its counsel shall have a
reasonable opportunity to review and comment upon such Registration Statement or
any amendment to such Registration Statement and any related prospectus prior to
its filing with the SEC. Holder shall furnish all information reasonably
requested by the Company for inclusion therein. The Company shall use its
commercially reasonable efforts to have the Registration Statement or any
amendment declared effective by the SEC as soon as practicable. Subject to
Section 4(e), the Company shall use commercially reasonable efforts to keep the
Registration Statement effective pursuant to Rule 415 promulgated under the 1933
Act and available for sales of all of the Registrable Securities at all times
until the end of the Registration Period. The Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

b. Rule 424 Prospectus. In the event of a Demand Registration, the Company
shall, as required by applicable securities regulations, from time to time file
with the SEC, pursuant to Rule 424 promulgated under the 1933 Act, a prospectus
and prospectus supplements, if any, to be used in connection with sales of the
Registrable Securities under the Registration Statement. The Holder and its
counsel shall have two (2) Business Days to review and comment upon such
prospectus prior to its filing with the SEC. The Holder shall use its
commercially reasonable efforts to comment upon such prospectus within two (2)
Business Days from the date the Holder receives the final version of such
prospectus.

 

3.PIGGYBACK REGISTRATION.

 

a. Piggyback Rights. In the event Conversion Shares are issued and the Holder
has not exercised a Demand Registration, during the Registration Period (and
only during the Registration Period), the Company shall notify the Holder in
writing at least thirty (30) days prior to the filing of any registration
statement under the Securities Act covering the sale of the Company’s securities
to the public, whether for its own account or for the account of other security
holders or both and will afford to the Holder an opportunity to include in such
registration statement all or part of the Registrable Securities. If the Holder
desires to include in any such registration statement all or any part of the
Registrable Securities it shall, within twenty (20) days after the Holder
receives the above-described notice from the Company, so notify the Company in
writing, and the Company shall use its commercially reasonable efforts to cause
the Registrable Securities so requested by the Holder to be included in such
registration statement. Such notice shall state the intended method of
disposition of the Registrable Securities by the Holder. If the Holder decides
not to include all of its Registrable Securities in any registration statement
thereafter filed by the Company, such Holder shall nevertheless continue to have
the right, during the Registration Period, to include any Registrable Securities
in any subsequent registration statement or registration statements as may be
filed by the Company with respect to offerings of its securities, all upon the
terms and conditions set forth herein.

 



 2 

 

 

b. Underwriting. If the registration statement under which the Company gives
notice under this Section 3(b) is for an underwritten offering, the Company
shall so advise the Holder. In such event, the right of the Holder to include
its Registrable Securities in a registration pursuant to this Section 3(b) shall
be conditioned upon such Holder’s participation in such underwriting and the
inclusion of the Holder’s Registrable Securities in the underwriting to the
extent provided herein. If the Holder proposes to distribute its Registrable
Securities through such underwriting, it shall enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such underwriting by the Company. Notwithstanding any other provision of this
Agreement, if the managing underwriter or underwriters determine in good faith
that the proposed number of securities to be underwritten would adversely affect
the marketing of such securities, then the number of shares that may be included
in the underwriting shall be allocated, first, to the Company; second, to the
Holder (on a pro rata basis based on the total number of Registrable Securities
held by the Holders’ permitted assigns); and third, to any stockholder of the
Company (other than the Holder) on a pro rata basis. No such reduction shall
reduce the amount of Registrable Securities of the Holder included in the
registration below thirty percent (30%) of the total amount of securities
included in such registration. In no event will shares of any other selling
stockholder be included in such registration that would reduce the number of
shares which may be included by the Holder without the written consent of the
Holder. If the Holder disapproves of the terms of any such underwriting, the
Holder may elect to withdraw therefrom by written notice to the Company and the
managing underwriter, delivered at least ten (10) Business Days prior to the
effective date of the registration statement. Any Registrable Securities
excluded or withdrawn from such underwriting shall be excluded and withdrawn
from the registration.

 

c. Withdrawal. The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 3 prior to the effectiveness of
such registration, whether or not the Holder has elected to include securities
in such registration. The Registration Expenses of such withdrawn registration
shall be borne by the Company.

 

4.RELATED OBLIGATIONS.

 

In the event that the Company subsidiaries party to the Loan Agreement are
unable to satisfy their obligations under Section 2.4(b) of the Loan Agreement
in cash, the Company hereby agrees to issue the Conversion Shares. In addition,
with respect to the Registration Statement and whenever any Registrable
Securities are to be registered pursuant to Sections 2 and 3, the Company shall
use its commercially reasonable efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:

 

a. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to any Registration Statement and the
prospectus used in connection with such Registration Statement, as may be
necessary to keep the Registration Statement effective at all times during the
Registration Period, subject to Section 4(e) hereof and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by the Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. Should the Company
file a post-effective amendment to the Registration Statement, the Company will
use its commercially reasonable efforts to have such filing declared effective
by the SEC within twenty (20) consecutive Business Days as of the date of
filing, which such period shall be extended for an additional twenty (20)
Business Days if the Company receives a comment letter from the SEC in
connection therewith.

 



 3 

 

 

b. The Company shall submit to the Holder for review and comment any disclosure
in the Registration Statement and all amendments and supplements thereto (other
than prospectus supplements that consist only of a copy of a filed Form 10-Q or
a Current Report on Form 8-K) containing information provided by the Holder for
inclusion in such document and any descriptions or disclosure regarding the
Holder or this Agreement at least two (2) Business Days prior to their filing
with the SEC, and not file any document in a form to which the Holder reasonably
and timely objects. Upon request of the Holder, the Company shall provide to the
Holder all disclosure in the Registration Statement and all amendments and
supplements thereto (other than prospectus supplements that consist only of a
copy of a filed Form 10-Q or Current Report on Form 8-K) at least one (1)
Business Day prior to their filing with the SEC, and not file any document in a
form to which Holder reasonably and timely objects, which consent shall not be
unreasonably withheld, conditioned or delayed. The Holder shall use its
commercially reasonable efforts to comment upon the Registration Statement and
any amendments or supplements thereto within two (2) Business Days from the date
the Holder receives the final version thereof. The Company shall furnish to the
Holder, without charge, any correspondence from the SEC or the staff of the SEC
to the Company or its representatives relating to the Registration Statement.

 

c. Upon request of the Holder, the Company shall furnish to the Holder, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
the Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits, (ii) upon the effectiveness of a Registration Statement, a copy of
the prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Holder may reasonably
request) and (iii) such other documents, including copies of any preliminary or
final prospectus, as the Holder may reasonably request from time to time in
order to facilitate the disposition of the Registrable Securities owned by the
Holder.

 

d. The Company shall use commercially reasonable efforts to (i) register and
qualify, unless an exemption from registration and qualification is available,
the Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Holder reasonably requests, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 4(d), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify the Holder who holds Registrable
Securities of the receipt by the Company of any notification with respect to the
suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or “blue sky” laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.

 

e. As promptly as practicable after becoming aware of such event or facts, the
Company shall notify the Holder in writing if the Company has determined that
the prospectus included in any Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
promptly prepare a prospectus supplement or amendment to such Registration
Statement to correct such untrue statement or omission, and, upon the Holder’s
request, deliver a copy of such prospectus supplement or amendment to the
Holder. In providing this notice to the Holder, the Company shall not include
any other information about the facts underlying the Company’s determination and
shall not in any way communicate any material nonpublic information about the
Company or the Common Stock to the Holder. The Company shall also promptly
notify the Holder in writing (i) when a prospectus or any prospectus supplement
or post-effective amendment has been filed, and when a Registration Statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to the Holder by facsimile or e-mail on the
same day of such effectiveness), (ii) of any request by the SEC for amendments
or supplements to any Registration Statement or related prospectus or related
information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

 



 4 

 

 

f. The Company shall use its commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of any
Registration Statement, or the suspension of the qualification of any
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest practical time and to notify the Holder of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

 

g. The Company shall (i) cause all the Registrable Securities to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) secure
designation and quotation of all the Registrable Securities if the Company’s
principal trading market is an automated quotation system. The Company shall pay
all fees and expenses in connection with satisfying its obligation under this
Section.

 

h. The Company shall cooperate with the Holder to facilitate the timely
preparation and delivery of certificates or book entry shares (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to any Registration Statement and enable such certificates to be in
such denominations or amounts as the Holder may reasonably request and
registered in such names as the Holder may request.

 

i. The Company shall at all times provide a transfer agent and registrar with
respect to its Common Stock.

 

j. If reasonably requested by the Holder, the Company shall (i) promptly
incorporate in a prospectus supplement or post-effective amendment to the
Registration Statement such information as the Holder believes should be
included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities; (ii)
make all required filings of such prospectus supplement or post-effective
amendment promptly after being notified of the matters to be incorporated in
such prospectus supplement or post-effective amendment; and (iii) supplement or
make amendments to any Registration Statement.

 

k. The Company shall use its commercially reasonable efforts to cause the
Registrable Securities covered by any Registration Statement to be registered
with or approved by such other governmental agencies or authorities in the
United States as may be necessary to consummate the disposition of such
Registrable Securities.



l. Within one (1) Business Day after any Registration Statement is ordered
effective by the SEC, the Company shall deliver, and shall cause legal counsel
for the Company to deliver, to the Transfer Agent for such Registrable
Securities (with copies to the Holder) confirmation that such Registration
Statement has been declared effective by the SEC. Thereafter, if reasonably
requested by the Holder at any time, the Company shall require its counsel to
deliver to the Holder a written confirmation of whether or not the effectiveness
of such Registration Statement has lapsed at any time for any reason (including,
without limitation, the issuance of a stop order) and whether or not the
Registration Statement is current and available to the Holder for sale of all of
the Registrable Securities.

 



 5 

 

 

m. The Company agrees to take all other reasonable actions as necessary and
requested by the Holder to expedite and facilitate disposition by the Holder of
Registrable Securities pursuant to any Registration Statement.

 

5.OBLIGATIONS OF THE HOLDER.

 

a. The Holder will furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as required to effect the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request. The Company shall notify the
Holder in writing of any other information the Company reasonably requires from
the Holder in connection with any Registration Statement hereunder. The Holder
will as promptly as practicable notify the Company of any material change in the
information provided to the Company.

 

b. The Holder agrees to cooperate with the Company as reasonably requested by
the Company in connection with the preparation and filing of any amendments and
supplements to any Registration Statement hereunder.

 

c. The Holder agrees that, upon receipt of any notice from the Company of the
happening of any event or existence of facts of the kind described in Section
4(f) or any notice of the kind described in the first sentence of 4(e), the
Holder will immediately discontinue disposition of Registrable Securities
pursuant to any registration statement(s) covering such Registrable Securities
until the Holder’s receipt (which may be accomplished through electronic
delivery) of the copies of the filed supplemented or amended prospectus
contemplated by Section 4(f) or the first sentence of 4(e). In addition, upon
receipt of any notice from the Company of the kind described in the first
sentence of Section 4(e), the Holder will immediately discontinue purchases or
sales of any securities of the Company unless such purchases or sales are in
compliance with applicable U.S. securities laws.

 

6.EXPENSES OF REGISTRATION.

 

All reasonable expenses of the Company, other than sales or brokerage
commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company, shall be paid by the Company.

 



 6 

 

 

7.INDEMNIFICATION.

 

a. To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend the Holder, each Person, if any, who
controls the Holder, the members, the directors, officers, partners, employees,
agents, representatives of the Holder and each Person, if any, who controls the
Holder within the meaning of the 1933 Act or the Securities Exchange Act of
1934, as amended (the “1934 Act”) (each, an “Indemnified Person”), against any
losses, claims, damages, liabilities, judgments, fines, penalties, charges,
costs, reasonable attorneys’ fees, amounts paid in settlement (with the consent
of the Company, such consent not to be unreasonably withheld) or reasonable
expenses, (collectively, “Claims”) reasonably incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency or body or the SEC,
whether pending or threatened, whether or not an indemnified party is or may be
a party thereto (“Indemnified Damages”), to which any of them may become subject
insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in the Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, or (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to the Registration Statement (the matters in the foregoing
clauses (i) through (iii) being, collectively, “Violations”). The Company shall
reimburse each Indemnified Person promptly as such expenses are incurred and are
due and payable, for any reasonable legal fees or other reasonable expenses
incurred by them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 7(a): (A) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person expressly for use in connection with the
preparation of the Registration Statement, or any such amendment thereof or
supplement thereto, if such prospectus was timely made available by the Company;
(B) with respect to any superseded prospectus, shall not inure to the benefit of
any such person from whom the person asserting any such Claim purchased the
Registrable Securities that are the subject thereof (or to the benefit of any
other Indemnified Person) if the untrue statement or omission of material fact
contained in the superseded prospectus was corrected in the revised prospectus,
as then amended or supplemented, if such revised prospectus was timely made
available by the Company pursuant to Section 4(c) or Section 4(e), and the
Holder was promptly advised in writing not to use the incorrect prospectus prior
to the use giving rise to a Violation; (C) shall not be available to the extent
such Claim is based on a failure of the Holder to deliver or to cause to be
delivered the prospectus made available by the Company, if such prospectus was
theretofore made available by the Company pursuant to Section 4(c) or Section
4(e); and (D) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld. Such indemnity shall remain in full
force and effect and shall survive the transfer of the Registrable Securities by
the Holder pursuant to Section 10.

 



 7 

 

 

b. In connection with the Registration Statement, the Holder agrees to
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 7(a), the Company, each of its directors, each of its
officers who signs the Registration Statement, each Person, if any, who controls
the Company within the meaning of the 1933 Act or the 1934 Act (collectively and
together with an Indemnified Person, an “Indemnified Party”), against any Claim
or Indemnified Damages to which any of them may become subject, under the 1933
Act, the 1934 Act or otherwise, insofar as such Claim or Indemnified Damages
arise out of or are based upon any Violation, in each case to the extent, and
only to the extent, that such Violation occurs in reliance upon and in
conformity with written information about the Holder set forth on Exhibit B
attached hereto or updated from time to time in writing by the Holder and
furnished to the Company by the Holder expressly for use in the Registration
Statement from the failure of the Holder to deliver or to cause to be delivered
the prospectus made available by the Company, if such prospectus was timely made
available by the Company pursuant to Section 4(c) or Section 4(e); and, subject
to Section 7(d), the Holder will reimburse any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Claim; provided, however, that the indemnity agreement contained in this
Section 7(b) and the agreement with respect to contribution contained in Section
8 shall not apply to amounts paid in settlement of any Claim if such settlement
is effected without the prior written consent of the Holder, which consent shall
not be unreasonably withheld. Such indemnity shall remain in full force and
effect and shall survive the transfer of the Registrable Securities by the
Holder pursuant to Section 10.

 

c. Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 7 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 7, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be, and upon such notice, the
indemnifying party shall not be liable to the Indemnified Person or Indemnified
Party for any legal or other expenses subsequently incurred by the Indemnified
Person or Party in connection with the defense thereof; provided, however, that
an Indemnified Person or Indemnified Party shall have the right to retain its
own counsel with the fees and expenses to be paid by the indemnifying party, if,
in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
affected without its written consent, provided, however, that the indemnifying
party shall not unreasonably withhold, delay or condition its consent. No
indemnifying party shall, without the consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 7,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 



 8 

 

 

d. The indemnification required by this Section 7 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

e. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

8.CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
7 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) shall be entitled to contribution from
any seller of Registrable Securities who was not guilty of fraudulent
misrepresentation; and (ii) contribution by any seller of Registrable Securities
shall be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Securities.

 

9.REPORTS AND DISCLOSURE UNDER THE SECURITIES ACTS.

 

With a view to making available to the Holder the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Holder to sell securities of the Company to
the public without registration (“Rule 144”), the Company agrees, at the
Company’s sole expense, to:

 

a. make and keep public information available, as those terms are understood and
defined in Rule 144;

 

b. file with the SEC in a timely manner all reports and other documents required
of the Company under the 1933 Act and the 1934 Act so long as the Company
remains subject to such requirements and the filing of such reports and other
documents is required to satisfy the current public information requirements of
Rule 144; and

 

c. furnish to the Holder so long as the Holder owns Registrable Securities, as
promptly as practicable at Holder’s request, (i) a written statement by the
Company that it has complied in all material respects with the requirements of
Rule 144(c)(1)(i) and (ii), and (ii) such other information, if any, as may be
reasonably requested to permit the Holder to sell such securities pursuant to
Rule 144 without registration.

 

d. take such additional action as is requested by the Holder to enable the
Holder to sell the Registrable Securities pursuant to Rule 144, including,
without limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Company’s Transfer Agent as may be
reasonably requested from time to time by the Holder and otherwise fully
cooperate with the Holder and the Holder’s broker to effect such sale of
securities pursuant to Rule 144.

 

The Company agrees that damages may be an inadequate remedy for any breach of
the terms and provisions of this Section 9 and that Investor shall, whether or
not it is pursuing any remedies at law, be entitled to seek, at its sole cost
and expense, equitable relief in the form of a preliminary or permanent
injunctions, upon any breach or threatened breach of any such terms or
provisions.

 



 9 

 

 

10.ASSIGNMENT OF REGISTRATION RIGHTS.

 

The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Holder. The Holder may not
assign its rights under this Agreement to any party that other than such
entities or their affiliates as are parties to the Loan Agreement without the
prior written consent of the Company.

 

11.AMENDMENT OF REGISTRATION RIGHTS.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the Holder.

 

12.MISCELLANEOUS.

 

a. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 



If to the Company:

Limbach Holdings, Inc.

13261 Mid Atlantic Blvd

Laurel, MD 20708

Telephone: (301) 623-4799

Facsimile: (412) 359-2287

Attention: John T. Jordan, Jr.





With a copy (which shall not constitute notice) to:

Honigman Miller Schwartz and Cohn LLP

2290 First National Building

660 Woodward Avenue

Detroit, Michigan 48226

Telephone: (313) 465-7456

Facsimile: (313) 465-7457

Attention: Joshua F. Opperer, Esq.

 

If to the Holder:

Alcentra Capital Corporation

200 Park Avenue, 7th Floor

New York, NY 10166

Telephone: (212) 922-8071

Attention: Branko Krmpotic

E-mail: branko.krmpotic@alcentra.com; mmreporting@alcentra.com

 



 10 

 

 

With a copy (which shall not constitute notice) to:

 

Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.

Wells Fargo Capitol Center

150 Fayetteville Street, Suite 2300

P.O. Box 2611

Raleigh, NC 27602

Telephone: (919) 821-6658

Attention: Anne E. Croteau

E-mail: acroteau@smithlaw.com

 



or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party. Written confirmation of receipt (A) given by the recipient of
such notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively. Any party to this Agreement
may give any notice or other communication hereunder using any other means
(including messenger service, ordinary mail or electronic mail), but no such
notice or other communication shall be deemed to have been duly given unless it
actually is received by the party for whom it is intended.

 

b. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

c. This Agreement shall be governed by Delaware law in all respects. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

d. This Agreement and the Loan Agreement constitute the entire understanding
among the parties hereto with respect to the subject matter hereof and thereof.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein and therein. This Agreement and the Loan
Agreement supersede all other prior oral or written agreements between the
Holder, the Company, their affiliates and persons acting on their behalf with
respect to the subject matter hereof and thereof.

 

e. Subject to the requirements of Section 10, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

 

f. The headings in this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.

 

g. This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party; provided that a facsimile or pdf (or other electronic reproduction of a)
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or pdf (or other electronic reproduction of a)
signature.

 



 11 

 

 

h. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

i. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

j. This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

* * * * *

 



 12 

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

  THE COMPANY:       LIMBACH HOLDINGS, INC.       By: /s/John T. Jordan, Jr.  
Name: John T. Jordan, Jr.   Title: Executive Vice President, Chief Financial
Officer and Treasurer      

 



 

  HOLDER:       Alcentra Capital Corporation       By: Alcentra NY LLC, as
Advisor to Alcentra Capital Corporation       By: /s/ Branko Krmpotic   Name:
Branko Krmpotic   Title: Senior Vice President      

 

 

 



 

 

 

 

